Citation Nr: 1402616	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-36 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from January 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, granting service connection for a left shoulder disability and assigned a 10 percent evaluation.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.  

This issue was previously denied by the Board in April 2012.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2013, the Court granted a joint motion to remand this issue back to the Board.  

The Board's April 2012 decision also denied claims of entitlement to a disability evaluation in excess of 10 percent for tinnitus, entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for residuals of tonsillitis and entitlement to service connection for a dental disorder, to include for treatment purposes.  These issues were not appealed to the Court.  

The Board also remanded claims of entitlement to an evaluation in excess of 20 percent for fibromyalgia, entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome, entitlement to a compensable evaluation for cystic acne with keloid scarring and entitlement to a total disability evaluation based on individual unemployability (TDIU).  These issues have yet to be returned to the Board as no action has yet been undertaken in response to the Board's April 2012 remand.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in April 2010, the Veteran cancelled his requested hearing.  

In addition to the paper claims file, an electronic paperless file (Virtual VA) has been associated with this claim.  In reaching the below decision, the Board has reviewed and considered the additional evidence found within Virtual VA, including a December 2013 statement from the Veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA fee-based examination in February 2011.  During this examination, it was noted that the Veteran had full rotation of the left shoulder.  However, the Veteran has since submitted a translated record dated July 2013 that reflects that he is now suffering from pain and stiffness of the left shoulder with "complications to rotate."  The Veteran also reported that his symptomatology now limited his ability to play the piano to 1 to 2 minutes.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been approximately three years since the Veteran's last examination, and there is additional evidence of record to at least suggest a possible change in the level of severity of the Veteran's service-connected left shoulder disability.  As such, he should be afforded the opportunity to appear for a more recent examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  VA should undertake all steps necessary to schedule the Veteran for a more recent examination before an appropriate physician to determine the current level of severity of his service-connected left shoulder disability, to include on a fee-basis.  The Board notes that the Veteran resides in Germany.  Copies of pertinent records should be made available for review by the individual assigned to examine the Veteran.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's left shoulder disability, including limitation of motion.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.  

2.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

3.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


